DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 (and similarly claim 22) recites the limitation “the electropermanent magnet”.  There is insufficient antecedent basis for this limitation in the claim.  No electropermanent magnet is previously recited, and thus it is unclear to what “the electropermanent magnet” refers.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claims 10 and 22 are indefinite.  Claims 11-17 are similarly rejected by virtue of their dependency upon claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  The limitations of claim 22 are already recited in parent claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan (US 2007/0188453) in view of O’Mahony et al. (US 2018/0164901).

	Regarding claim 1, O’Sullivan discloses a user input device, comprising: a rotary input control, comprising: a wheel (abstract, figs. 1-2, see ¶ 37-40, roller 36);
	and an electropermanent magnet assembly, comprising: a magnetizing device, and a permanent magnet coupled to the magnetizing device and emitting a magnetic field (figs. 3-6, see ¶ 41-44, magnets 52 and 54; see also fig. 16, ¶ 53-59, electro-permanent magnet embodiment disclosed);
	and a control system configured to modulate an amount of electrical energy supplied to the magnetizing device to change a resistance profile for the rotary input 
	O’Sullivan fails to disclose changing a resistance profile within a linear torque region of the electropermanent magnet for the rotary input control, and switching from a first state in which the magnetic field operates within the linear torque region to a second state in which the magnetic field operates within the linear torque region.
	O’Mahony teaches changing a resistance profile within a linear torque region of the electropermanent magnet for the rotary input control (fig. 6, see ¶ 42, ¶ 47-48, see also ¶ 72-73, torque profile wherein rotational resistance increases linearly is disclosed; see also ¶ 74-78, magnetic ratchet disclosed, other implementations may use different mechanisms to provide a controllable ratchet),
	and switching from a first state in which the magnetic field operates within the linear torque region to a second state in which the magnetic field operates within the linear torque region (fig. 6, see ¶ 42, ¶ 47-48, see also ¶ 72-73, torque profile wherein rotational resistance increases linearly is disclosed; see also ¶ 74-78, magnetic ratchet disclosed, other implementations may use different mechanisms to provide a controllable ratchet).


	Regarding claim 8, O’Sullivan discloses wherein in the first state the resistance profile applies no force to the wheel, and wherein in the second state the resistance profile applies a ratcheting force to the wheel (figs. 1-6, see ¶ 37-40, ¶ 41-44; see also fig. 16, ¶ 53-59, electro-permanent magnet embodiment disclosed, current flows in coil to engage ratchet mode and/or free wheeling mode; by controlling the duration of the current pulse in the electromagnet, it is possible to alter the strength and polarity of the permanent magnet).

	Regarding claim 9, O’Sullivan discloses wherein in the first state the resistance profile is applied by interaction between a magnetic field emitted by the electropermanent magnet assembly and magnetically attractable materials of the wheel (figs. 3-6, ¶ 41-44; see also fig. 16, ¶ 53-59).

	Regarding claim 10, O’Sullivan discloses a user input device, comprising: a rotary input control, comprising: a wheel (abstract, figs. 1-2, see ¶ 37-40, roller 36);

	and a control system configured to switch between three or more different resistance profiles of the wheel by varying an amount of electrical energy supplied to the magnetizing coil (figs. 1-6, see ¶ 37-40, ¶ 41-44; see also fig. 16, ¶ 53-59, electro-permanent magnet embodiment disclosed, current flows in coil to engage ratchet mode and/or free wheeling mode; by controlling the duration of the current pulse in the electromagnet, it is possible to alter the strength and polarity of the permanent magnet),
	wherein at least two of the three or more resistance profiles are of the same polarity (figs. 1-6, see ¶ 37-40, ¶ 41-44; see also fig. 16, ¶ 53-59, electro-permanent magnet embodiment disclosed, current flows in coil to engage ratchet mode and/or free wheeling mode; by controlling the duration of the current pulse in the electromagnet, it is possible to alter the strength and polarity of the permanent magnet).
	O’Sullivan fails to disclose wherein at least two of the three or more resistance profiles are within a linear torque region of the first permanent magnet, wherein the linear torque region of the electropermanent magnet is between a minimum and maximum magnetic flux state for the electropermanent magnet.

	wherein the linear torque region of the electropermanent magnet is between a minimum and maximum magnetic flux state for the electropermanent magnet (fig. 6, see ¶ 42, ¶ 47-48, see also ¶ 72-73, torque profile disclosed wherein rotational resistance increases linearly as the minimum and maximum limits are approached; see also ¶ 74-78).
	O’Sullivan and O’Mahony are both directed to ratcheting effects for rotary input devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of O’Sullivan with the torque profile of O’Mahony since such a modification provides the rotational resistance may follow a particular torque profile that increases linearly as the minimum and maximum limits are approached (O’Mahony, ¶ 72).

	Regarding claim 11, O’Sullivan discloses wherein the user input device is a mouse (figs. 1-2, ¶ 37-40).

	Regarding claim 12, O’Sullivan discloses wherein the control system comprises a capacitor configured to deliver a current to the one or more magnetization coils to control the amount of electrical energy supplied by the magnetizing coil (figs. 1-6, see ¶ 

	Regarding claim 13, O’Sullivan discloses wherein the control system comprises an analog feedback loop (figs. 1-2, ¶ 37-40, feedback signals disclosed).

	Regarding claim 21, O’Mahony further teaches wherein the linear torque region of the electropermanent magnet is between a minimum and maximum magnetic flux state for the electropermanent magnet (fig. 6, see ¶ 42, ¶ 47-48, see also ¶ 72-73, torque profile disclosed wherein rotational resistance increases linearly as the minimum and maximum limits are approached; see also ¶ 74-78).

	Regarding claim 22, this claim is rejected under the same rationale as claim 10.

Claims 2-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan in view of O’Mahony as applied to claims 1 and 10 above, and further in view of Monney et al. (US 2006/0001657).

	Regarding claim 2, O’Sullivan discloses wherein the electropermanent magnet assembly further comprises ferritic substrates positioned at opposing ends of the 
	O’Sullivan in view of O’Mahony fails to disclose each ferritic substrate comprising a first plurality of teeth protruding radially from the ferritic substrate and toward the wheel. 
	Monney teaches each ferritic substrate comprising a first plurality of teeth protruding radially from the ferritic substrate and toward the wheel (fig. 12D, see ¶ 68-71, stator 1270 with a plurality of arms to provide ratcheting via magnetic interactions).
	O’Sullivan in view of O’Mahony and Monney are both directed to magnetic ratcheting for a mouse scroll wheel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of O’Sullivan in view of O’Mahony with the assembly of Monney since such a modification provides low noise ratcheting that does not modify with use (Monney, ¶ 71).

	Regarding claim 3, Monney further teaches wherein the wheel defines a central opening within which the electropermanent magnet assembly is disposed and wherein the wheel comprises a second plurality of teeth protruding from the wheel and into the central opening (fig. 12D, see ¶ 68-71, rotor 1275 with a plurality of arms).



	Regarding claim 5, O’Sullivan discloses wherein the permanent magnet is a first permanent magnet and the electropermanent magnet assembly further comprises a second permanent magnet, the first and second permanent magnets being aligned and cooperating with magnetic poles of the ferritic substrates to form a magnetic circuit (figs. 3-6, see ¶ 41-44, magnets 52 and 54; see also fig. 16, ¶ 53-59, electro-permanent magnet embodiment disclosed).

	Regarding claim 6, Monney further teaches a shaft that rotatably couples the electropermanent magnet assembly to the wheel (fig. 12D, see ¶ 68-71, bearing 1255).

	Regarding claim 7, O’Sullivan discloses wherein the permanent magnet is a first permanent magnet and the electropermanent magnet assembly further comprises a second permanent magnet (figs. 3-6, see ¶ 41-44, magnets 52 and 54; see also fig. 16, ¶ 53-59, electro-permanent magnet embodiment disclosed).
	Monney further teaches wherein the shaft extends between the first and second permanent magnets (fig. 12D, see ¶ 68-71, bearing 1255).

	Regarding claim 14, this claim is rejected under the same rationale as claim 7.

	Regarding claim 15, this claim is rejected under the same rationale as claim 3.

	Regarding claim 16, this claim is rejected under the same rationale as claim 2.

	Regarding claim 17, Monney further teaches wherein the wheel is mechanically decoupled from the first and second permanent magnets (fig. 12D, see ¶ 68-71, bushing 1260 provided).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan in view of O’Mahony and Shah et al. (US 2019/0385421).

	Regarding claim 18, O’Sullivan discloses a user input device, comprising: a rotary input control, comprising: a wheel (abstract, figs. 1-2, see ¶ 37-40, roller 36);
	and an electropermanent magnet assembly, comprising: a magnetizing coil; a first permanent magnet extending through the magnetizing coil; and a second permanent magnet adjacent to the first permanent magnet, the electropermanent magnet assembly being configured to set a resistance profile for the wheel by emitting a magnetic field that is operable to oppose rotation of the wheel (figs. 3-6, see ¶ 41-44, magnets 52 and 54; see also fig. 16, ¶ 53-59, electro-permanent magnet embodiment disclosed, current flows in coil to engage ratchet mode and/or free wheeling mode; by 
	and a controller configured to adjust the resistance profile of the wheel by regulating an amount of electrical energy supplied to the magnetizing coil (figs. 1-6, see ¶ 37-40, ¶ 41-44; see also fig. 16, ¶ 53-59, electro-permanent magnet embodiment disclosed, current flows in coil to engage ratchet mode and/or free wheeling mode; by controlling the duration of the current pulse in the electromagnet, it is possible to alter the strength and polarity of the permanent magnet).
	O’Sullivan fails to disclose adjusting the resistance profile of the wheel to achieve a predetermined torque output for the rotary input control by regulating an amount of electrical energy supplied to the magnetizing coil in accordance with a predetermined calibration curve associated with the electropermanent magnet assembly, the controller configured to periodically readjust the resistance profile to the predetermined torque output as the resistance profile skews over time.
	
	O’Mahony teaches adjusting the resistance profile of the wheel to achieve a predetermined torque output for the rotary input control (fig. 6, see ¶ 42, ¶ 47-48, see also ¶ 72-73, torque profile wherein rotational resistance increases linearly is disclosed; see also ¶ 74-78, magnetic ratchet disclosed, other implementations may use different mechanisms to provide a controllable ratchet).
	O’Sullivan and O’Mahony are both directed to ratcheting effects for rotary input devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of O’Sullivan with 

	Shah teaches regulating an amount of electrical energy supplied to the magnetizing coil in accordance with a predetermined calibration curve associated with the electropermanent magnet assembly (abstract, figs. 1-3, see ¶ 12-17, ¶ 34-36, ¶ 43-45, calibrating drive signal used to determine optimal signal to send to actuator driver),
	the controller configured to periodically readjust the resistance profile to the predetermined torque output as the resistance profile skews over time (abstract, figs. 1-3, see ¶ 12-17, ¶ 34-36, closed-loop control disclosed; see also ¶ 43-45, calibrating drive signal used to determine optimal signal to send to actuator driver, characteristics of actuator monitored every half cycle).
	O’Sullivan in view of O’Mahony and Shah are both directed to haptic feedback for computer input devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of O’Sullivan in view of O’Mahony with the haptic calibration of Shah since such a modification improves transient response characteristics (Shah, abstract) and provides cheaper and more efficient actuator systems (Shah, ¶ 2).

	Regarding claim 19, O’Sullivan discloses wherein the predetermined calibration curve defines an amount of resistance to rotation of the wheel resulting from supplying different amounts of electrical energy to the magnetizing coil (figs. 3-6, see ¶ 41-44; see .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan in view of O’Mahony and Shah as applied to claim 18 above, and further in view of Monney.

	Regarding claim 20, O’Sullivan discloses wherein the electropermanent magnet assembly further comprises a first ferritic substrate at a first end of the first and second permanent magnets and a second ferritic substrate at a second end of the first and second permanent magnets (figs. 3-6, see ¶ 41-44; see also fig. 16, ¶ 53-59, electro-permanent magnet embodiment disclosed, *Examiner takes official notice that ferritic substrates at opposing ends of an electropermanent magnet assembly are well known in the art*).
	O’Sullivan in view of O’Mahony and Shah fails to disclose the first and second ferritic substrate comprising radially protruding teeth.
	Monney teaches the first and second ferritic substrate comprising radially protruding teeth (fig. 12D, see ¶ 68-71, stator 1270 with a plurality of arms to provide ratcheting via magnetic interactions).
	O’Sullivan in view of O’Mahony and Shah and Monney are both directed to magnetic ratcheting for a mouse scroll wheel.  Therefore, it would have been obvious to .

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive.  Regarding claims 1 and 10, Applicant argues that ¶’s 42, 47, 48, 72, 73, 74, 75, 76, 77, and 78 of O’Mahony are “clearly and wholly unrelated” and/or have “no discussion remotely related to” the claimed invention (see Remarks, pp. 8-13).
Examiner disagrees.  ¶ 42 of O’Mahony discusses a user-manipulated knob with variable knob rotation resistance via, e.g., ratchet and no-ratchet modes.  ¶’s 47-48 discuss that such a knob may be a scroll wheel on a computer mouse.  ¶ 73 further discusses ratchet and non-ratchet modes.  ¶’s 74-77 discuss further details of various magnetic ratcheting embodiments within O’Mahony.  ¶ 78 explains that the disclosure of O’Mahony is not necessarily limited to the specific magnetic ratcheting embodiments discussed in ¶’s 74-77.  Examiner considers disclosure describing resistance profiles for magnetic ratcheting systems for a scroll wheel on a mouse to be relevant to Applicant’s claims (e.g., see claims 1 and 10, fig. 1 of the instant application).
	Further, ¶ 72 of O’Mahony explicitly states that “the rotational resistance may follow a particular torque profile such that the rotational resistance … increases linearly or non-linearly as the minimum and maximum limits are approached.”  Examiner 
	As discussed in the above rejection of the claims, O’Sullivan is relied upon to disclose an electropermanent magnet assembly with a control system modulating the amount of electrical energy supplied to change a resistance profile, and O’Mahony is relied upon to teach that such a resistance profile can include a torque profile wherein rotational resistance increases linearly.  Examiner’s rejection is based upon the combination of O’Sullivan and O’Mahony, and thus Applicant’s piecemeal analysis of the references is not persuasive.
	Applicant further argues that “operating an electropermanent magnet (EM) in a linear range is an engineering challenge that is unique to EMs, and operating the EM at multiple states within the torque region is even more challenging, and this cannot be fairly generalized as changing a resistance profile” (Remarks, pp. 13-14).  However, whether or not this is true, arguments of counsel cannot take the place of factually supported objective evidence (see MPEP 2145).  As no objective evidence of the uniqueness of the challenges presented by EMs is provided, Applicant’s argument is not persuasive.  Further, whether or not Applicant’s claimed invention entails an “engineering challenge” is not germane, as such a ‘secondary consideration’ is not considered relevant by Examiner in view of the explicit teachings of the cited references discussed above.
	Applicant’s arguments regarding ¶’s 37-44 and ¶’s 53-59 of O’Sullivan (Remarks, pp. 14-15) are not germane, as O’Sullivan is not relied upon to teach the disputed 
	Applicant further argues that “it is wholly unclear how [the] combination [of O’Sullivan and O’Mahony] could somehow teach the claim elements at issue (Remarks, p. 15).  Examiner disagrees.  Again, as discussed above, O’Sullivan is relied upon to disclose an electropermanent magnet assembly with a control system modulating the amount of electrical energy supplied to change a resistance profile, and O’Mahony is relied upon to teach that such a resistance profile can include a torque profile wherein rotational resistance increases linearly.
	Applicant’s arguments regarding claim 18 are not germane (see Remarks, pp. 16-17), as Applicant has failed to consider the explicit combination relied upon by Examiner, namely that of O’Sullivan in view of O’Mahony and Shah (see rejection of claim 18 above).
	The rejection of the claims is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626